          Case 2:20-cv-02553-WBS-JDP Document 27 Filed 08/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     CARL FOUST,                                      Case No. 2:20-cv-02553-WBS-JDP (PC)

10                    Plaintiff,                        ORDER DISCHARGING THE JULY 22,
                                                        2021 ORDER TO SHOW CAUSE
11             v.
                                                        ECF No. 23
12     CONSUMER ATTORNEY MARKETING
       SERVICE,
13
                      Defendant.
14

15

16            Considering that plaintiff has filed an amended complaint, ECF No. 25, the court
17    discharges its July 22, 2021 order to show cause, ECF No. 23. The court will screen plaintiff’s
18    amended complaint in due course.
19
     IT IS SO ORDERED.
20

21
     Dated:     August 19, 2021
22                                                    JEREMY D. PETERSON
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
